UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:November 30, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Bridgehampton Value Strategies Fund Class I (BVSFX) Semi-Annual Report November 30, 2012 www.Bridgehamptonfunds.com Bridgehampton Value Strategies Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 7 Statement of Operations 8 Statement of Changes in Net Assets 9 Statement of Cash Flows 10 Financial Highlights 11 Notes to Financial Statements 12 Supplemental Information 18 Expense Example 20 This report and the financial statements contained herein are provided for the general information of the shareholders of the Bridgehampton Value Strategies Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 60.2% CONSUMER DISCRETIONARY – 8.6% Bridgepoint Education, Inc.* $ Corinthian Colleges, Inc.* General Motors Co.*1 Lennar Corp.1 Universal Technical Institute, Inc. VOXX International Corp.*1 Washington Post Co. - Class B ENERGY – 2.6% Apache Corp. Chevron Corp. 1 ConocoPhillips W&T Offshore, Inc. FINANCIALS – 2.7% Bank of America Corp. Citigroup, Inc. HEALTH CARE – 3.4% BioMimetic Therapeutics, Inc.* Humana, Inc. Palomar Medical Technologies, Inc.* INDUSTRIALS – 2.6% Graham Corp. Hawaiian Holdings, Inc.* HEICO Corp. - Class A1 Insteel Industries, Inc. INFORMATION TECHNOLOGY – 32.6% Active Network, Inc.* Apple, Inc. Cisco Systems, Inc. EPAM Systems, Inc.*1 GSE Systems, Inc.* Imation Corp.* Integrated Silicon Solution, Inc.*1 Intel Corp.1 1 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Inuvo, Inc.* $ Magnachip Semiconductor Corp.* MEMC Electronic Materials, Inc.* Molex, Inc. - Class A1 Power-One, Inc.* Research In Motion Ltd.*1 SunPower Corp.* TeleNav, Inc.*1 Tessera Technologies, Inc.1 Veeco Instruments, Inc.*1 MATERIALS – 7.1% CGA Mining Ltd.* Endeavour Mining Corp. * Freeport-McMoRan Copper & Gold, Inc. Kinross Gold Corp.1 Newmont Mining Corp. TELECOMMUNICATION SERVICES – 0.6% NII Holdings, Inc.* TOTAL COMMON STOCKS (Cost $15,813,851) Principal Amount CORPORATE BONDS – 32.7% $ Alliance One International, Inc. 10.000%, 7/15/20161,2 Alpha Natural Resources, Inc. 2.375%, 4/15/20151,3 Cadence Design Systems, Inc. 1.500%, 12/15/20133 Chart Industries, Inc. 2.000%, 8/1/20181,3 Digital River, Inc. 2.000%, 11/1/20301,2,3 Gevo, Inc. 7.500%, 7/1/20222,3 GT Advanced Technologies, Inc. 3.000%, 10/1/20173 Hawaiian Holdings, Inc. 5.000%, 3/15/20161,3 2 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) $ MagnaChip Semiconductor S.A. / MagnaChip Semiconductor Finance Co. 10.500%, 4/15/20181,2 $ MEMC Electronic Materials, Inc. 7.750%, 4/1/20192 NuVasive, Inc. 2.750%, 7/1/20171,3 SanDisk Corp. 1.000%, 5/15/20133 SunPower Corp. 4.750%, 4/15/20141,3 W&T Offshore, Inc. 8.500%, 6/15/20191,2 Wachovia Capital Trust III 5.570%, 3/29/20492,4 TOTAL CORPORATE BONDS (Cost $8,975,203) Number of Shares EXCHANGE-TRADED FUNDS – 3.5% SPDR Gold Shares*1 TOTAL EXCHANGE-TRADED FUNDS (Cost $829,093) Number of Contracts PURCHASED OPTIONS CONTRACTS – 1.5% CALL OPTIONS – 1.5% Axis Capital Markets India Exercise Price: $18, Expiration Date: December 22, 2012* Research in Motion Ltd. Exercise Price: $9, Expiration Date: March 16, 2013* Exercise Price: $15, Expiration Date: March 16, 2013* Exercise Price: $14, Expiration Date: December 22, 2012* Exercise Price: $14, Expiration Date: June 22, 2013* SunPower Corp. 1 Exercise Price: $10, Expiration Date: January 18, 2014* 15 Exercise Price: $6, Expiration Date: March 16, 2013* TOTAL PURCHASED OPTIONS CONTRACTS (Cost $142,825) 3 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2012 (Unaudited) Number of Contracts Value WARRANTS – 0.0% INUV, Inc. Exercise Price: $2, Expiration Date: June 21, 2016* $ TOTAL WARRANTS (Cost $—) Number of Shares SHORT-TERM INVESTMENTS – 10.9% Federated Treasury Obligations Fund, 0.010%5 TOTAL SHORT-TERM INVESTMENTS (Cost $2,965,914) TOTAL INVESTMENTS – 108.8% (Cost $28,726,886) Liabilities in Excess of Other Assets – (8.8)% ) TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (17.6)% COMMON STOCKS – (6.2)% CONSUMER DISCRETIONARY – (1.0)% ) Lennar Corp. - Class A ) ENERGY – (0.4)% ) Gevo, Inc.* ) HEALTH CARE – (0.7)% ) NuVasive, Inc.* ) ) Wright Medical Group, Inc.* ) ) INDUSTRIALS – (2.9)% ) Chart Industries, Inc.* ) ) HEICO Corp. ) ) INFORMATION TECHNOLOGY – (1.2)% ) Acxiom Corp.* ) ) GT Advanced Technologies, Inc.* ) ) Molex, Inc. ) ) TOTAL COMMON STOCKS (Proceeds $1,569,381) ) 4 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS As of November 30, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) EXCHANGE-TRADED FUNDS – (7.7)% ) Powershares QQQ Trust Series 1 $ ) ) SPDR S&P rust ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $2,109,217) ) Principal Amount U.S. TREASURY SECURITIES – (3.7)% $ ) United States Treasury Note 1.750%, 5/15/2022 ) TOTAL U.S. TREASURY SECURITIES (Proceeds $1,012,595) ) TOTAL SECURITIES SOLD SHORT (Proceeds $4,691,193) $ ) ETF – Exchange-Traded Funds * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short.The aggregate market value of segregated securities is $13,440,031 2 Callable. 3 Convertible security. 4 Variable, floating or step rate security. 5 The rate quoted is the annualized seven-day yield at period end See Accompanying Notes to Financial Statements. 5 Bridgehampton Value Strategies Fund SUMMARY OF INVESTMENTS As of November 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Information Technology 32.6% Consumer Discretionary 8.6% Materials 7.1% Health Care 3.4% Financials 2.7% Energy 2.6% Industrials 2.6% Telecommunication Services 0.6% Total Common Stocks 60.2% Corporate Bonds 32.7% Short-Term Investments 10.9% Exchange-Traded Funds 3.5% Purchased Options Contracts 1.5% Warrants 0.0% Total Investments 108.8% Liabilities in Excess of Other Assets (8.8)% Total Net Assets 100.0% See Accompanying Notes to Financial Statements. 6 Bridgehampton Value Strategies Fund STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2012 (Unaudited) Assets: Investments, at value (cost $28,584,061) $ Purchased options contracts, at value (cost $142,825) Segregated cash at broker Receivables: Investment securities sold Dividends and interest Prepaid expenses Prepaid offering costs Total assets Liabilities: Securities sold short, at value (proceeds $4,691,193) Foreign currency (proceeds $32,970) Payables: Investment securities purchased Due to Advisor Audit fees Fund accounting fees Interest expense Administration fees Dividends and interest on securities sold short Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital(par value of $0.01 per share with unlimited number of shares authorized) $ Accumulated net investment loss Accumulated net realized loss on investments, securities sold short, purchased options contracts and written options contracts Net unrealized appreciation (depreciation) on: Foreign currency translations Investments Purchased options contracts Securities sold short ) Net Assets $ Number of shares issued and outstanding Net asset value per share $ See Accompanying Notes to Financial Statements. 7 Bridgehampton Value Strategies Fund STATEMENT OF OPERATIONS For the Period June 29, 2012* to November 30, 2012 (Unaudited) Investment Income: Interest $ Dividends (net of foreign withholding taxes of $4,740) Total investment income Expenses: Advisory fee Interest expense Transfer agent fees and expenses Dividends and interest on securities sold short Offering costs Fund accounting fees Administration fees Registration fees Audit fees Custody fees Legal fees Chief Compliance Officer fees Trustees' fees and expenses Shareholder reporting fees Miscellaneous Insurance expense Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, Securities Sold Short, Purchased Options Contracts and Written Options Contracts: Net realized gain (loss) on: Foreign currency transactions ) Investments Purchased options contracts Securities sold short ) Written options contracts Net realized gain Net change in unrealized appreciation/depreciation on: Foreign currency translations Investments Purchased options contracts Securities sold short Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See Accompanying Notes to Financial Statements. 8 Bridgehampton Value Strategies Fund STATEMENT OF CHANGES IN NET ASSETS For the Period June 29, 2012* to November 30, 2012 Increase (Decrease) in Net Asset from: Operations: Net investment loss $ Net realized loss on investments, purchased options, securities sold short and written options Net change in unrealized depreciation on investments Net decrease in net assets resulting from operations Capital Transactions: Net proceeds from shares sold Capital issued in connection with reorganization of LLC (Note 1) Cost of shares redeemed ) Net increase from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold Shares issued in connection with reorganization of LLC (Note 1) Shares redeemed ) Net increase from capital share transactions * Commencement of operations. See Accompanying Notes to Financial Statements. 9 Bridgehampton Value Strategies Fund STATEMENT OF CASH FLOWS For the Period June 29, 2012* to November 30, 2012 (Unaudited) Increase/(Decrease) in Cash Cash flows provided by (used for) operating activities: Net decrease in net assets resulting from operations $ Adjustments to reconcile net increase in net assets from operations to Net cash used for operating activities: Purchase of investment securities ) Proceeds from sale of investment securities Proceeds from short sale Closed short transactions ) Purchase of short-term investment, net ) Increase in deposits with brokers for short sales ) Increase in receivables for investment securities sold ) Increase in dividends and interest receivables ) Increase in other assets ) Increase in payables for securities purchased Increase in short foreign currency Decrease in dividends and interest on securities sold short payables ) Increase in interest expense payable Increase in accrued expenses Net realized loss on investments ) Net change in unrealized appreciation/depreciation on securities ) Net cash used for operating activities ) Cash flows provided by / (used for) financing activities Proceeds from sale of shares Redemption of shares ) Dividends paid to shareholders, net of reinvestments - Net cash provided by financing activities Net increase in cash ) Cash: Beginning balance Ending balance $ - Non cash financing activities not included herein consist of $19,753,858 issued in exchange for the net assetsof a private fund (Note 1). * Commencement of operations. See Accompanying Notes to Financial Statements. 10 Bridgehampton Value Strategies Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the period. For the Period June 29, 2012* to November 30, 2012 Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized (loss) on investments Total from investment operations Net asset value, end of period $ Total return % 2 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 3, 4 After fees waived and expenses absorbed % 3, 4 Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed )% 3, 5 After fees waived and expenses absorbed % 3, 5 Portfolio turnover rate 36
